Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-4, 6-9 and 14-21 are pending in this application. Claims 5 and 10-13 have been cancelled. Claims 18-21 are new. This action is in response to the applicants’ filing of an amendment to a non-final office action on December 14, 2021.
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Specification
The disclosure is objected to because of the following informalities:  
On page 384, the left side of Example 444 appears to be cut off.  Appropriate correction is required.
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
Examiner’s Statement of Reasons for Allowance

	Claims 1-4, 6-9 and 14-21 are allowed.
Claims 1-4, 6-9 and 14-21 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any 
Conclusion
	This application is in condition for allowance except for the following formal matters: 
The disclosure is objected to because of the following informalities:  
On page 384, the left side of Example 444 appears to be cut off.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Claims 1-4, 6-9 and 14-21  are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699